Opinion filed November 29, 2007











 








 




Opinion filed November 29, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00186-CV
                                                    __________
 
                                       PAULA RIGGINS, Appellant
 
                                                             V.
 
                                      MICHAEL
RIGGINS, Appellee
 

 
                                          On
Appeal from the 70th District Court
 
                                                           Ector
County, Texas
 
                                                Trial
Court Cause No. A-121,946
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
trial court signed the divorce decree on June 1, 2007.  Both the clerk=s record and the reporter=s record have been filed. 
Appellant=s brief was
originally due to be filed in this court on October 17, 2007.  When neither a
brief nor a motion for extension of time was filed, this court on its own
motion extended the due date to November 22, 2007.  Appellant was advised that
failure to file her brief by the November 22 deadline could result in the
dismissal of her appeal for want of prosecution.  Appellant has not responded
to our letter of October 23, 2007, advising her of the November 22 due date.




Therefore,
the appeal is dismissed.  Tex. R. App.
P. 38.8(a)(1), 42.3.
 
 
PER CURIAM
 
November 29,
2007
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.